FILED
                           NOT FOR PUBLICATION
                                                                           OCT 24 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOSE IVAN RAMOS, individual, on                  No.   14-56500
behalf of themselves and on behalf of all
persons similarly situated; JOSE                 D.C. No.
HERNANDEZ, individual, on behalf of              2:14-cv-01151-JFW-CW
themselves and on behalf of all persons
similarly situated,
                                                 MEMORANDUM*
              Plaintiffs-Appellants,

 v.

INFINITY INSURANCE COMPANY, an
Indiana Corporation, doing business in
California,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                            Submitted October 7, 2016**
                               Pasadena, California

Before: PREGERSON, NOONAN, and PAEZ, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The sole issue on appeal is whether the district court erred by granting

summary judgment in favor of Infinity Insurance Company (“Infinity”).1 We have

jurisdiction under 28 U.S.C. § 1291, and affirm. We review the district court’s

grant of summary judgment de novo.

      Infinity had the right to rescind Jose Hernandez’s insurance policy because

Hernandez concealed a material fact. Cal. Ins. Code § 331. Infinity specifically

asked Hernandez to list “[a]ll persons age 15 or older, LICENSED OR NOT, who

reside with the applicant and any other drivers of the vehicle(s) on this

application.” Hernandez failed to list on the application the name of his son Jose

Ivan Ramos, who was 19 years old and lived with Hernandez at the time the

application was submitted to Infinity. The failure to list Ramos on the insurance

application was a “material” concealment. See Mitchell v. United Nat’l Ins. Co.,

127 Cal. App. 4th 457, 476 (2005) (holding a concealed fact is “material” if the

non-disclosed information would have an impact on the risk that the insurance

company assumes and the terms under which it would issue an insurance policy).

      Moreover, Hernandez and Ramos claim that all of Infinity’s California

automobile insurance policies provide less uninsured motorist (“UM”) coverage



      1
              Plaintiffs-Appellants do not appeal the district court’s ruling denying
class certification or Defendant-Appellees’s motion for judgment on the pleadings.
                                           2
than is required by California’s uninsured motorist statute. Cal. Ins. Code

§ 11580.2(b). However, even if Infinity’s California automobile insurance policies

could be interpreted as providing less coverage than required by California’s

uninsured motorist statute, then California Insurance Code § 11580.2(b) provides

that the terms of California’s UM statute would be read into all of Infinity’s

California automobile insurance policies as a matter of law. See Mid-Century Ins.

Co. v. Gardner, 9 Cal. App. 4th 1205, 1220 (1992) (“[A] policy which purports to

provide a more restrictive coverage than that set forth in the [UM] statute will not

be given effect.”); see also Hartford Fire Ins. Co. v. Marci, 4 Cal. 4th 318, 324

(1992) (“Indeed, the provisions of the [UM] statute are a part of every policy of

insurance to which it is applicable.”).

      Each side to bear its own costs and fees.



      AFFIRMED.




                                          3